DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of US Serial number 15/912,656 (granted as U.S. Patent No. 10,694,221 B2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,694,221 B2 (‘221 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the present application is a broader version of the ‘221 patent claim 1 that a) omits “selecting a set of traffic counters, wherein the set of traffic counters provide a profile of viewing habits of a user, and wherein the set of traffic counters are extracted from a video streamed by the user” and b) broadens the “mapping” element of ‘221 patent claim 1 such that the fast Fourier transform is applied to a video streamed by the user to create a traffic feature vector instead of mapping the more-specifically defined and now omitted set of traffic feature vectors that profile viewing .  
Independent application claim 14 is not patentably distinct from ‘221 patent claim 14 because independent claim 14 of the present application is a broader version of the ‘221 patent claim 14 because of issues a) and b) outlined above.  Moreover, Application claims 15-17 depend from claim 14 and are parallel to ‘221 patent claims 15-17.  
Independent application claim 18 is not patentably distinct from ‘221 patent claim 18 because independent claim 18 of the present application is a broader version of the ‘221 patent claim 18 because of issues a) and b) outlined above.  Moreover, Application claims 19-20 depend from claim 18 and are parallel to ‘221 patent claims 19-20.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 3, 4, 5, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowra (US 2008/0310814) and Wold (US 2019/0028766).
Claim 1
	In regards to claim 1, Bowra discloses a device, comprising:
a processing system including a processor {paragraph [0024] describing that the media receiver 122 may be implemented as a set-top box, TV, desktop PC, etc; while paragraph [0030] clarifies that such implementations include microprocessors}; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations {see above evidence for processing system, particularly paragraph [0030]}, the operations comprising:

predicting a size of a video buffer to use in a communication device based on the traffic feature vector {prediction and buffer management module 210, paragraphs [0034], [0036]-[0043] which adjusts the quantity of video data being buffered using predictions based on the various past user behavior (traffic counters).  Moreover, the video buffer size is adjusted based on “any suitable information regarding the type of media data … [such as] whether the media data is movie data, television data, or other audio/visual data” in order to predict the number and location of seek points for buffering in [0044]-[0047]}; and
providing instructions to the communication device to update the video buffer based on the predicted size {see paragraphs [0039], [0045], Fig. 3, steps 316, 318, 324; Figs. 5-9 and corresponding paragraphs [[0054]-[0056]}.

Wold is analogous art because it is from the same field of video streaming as the present invention.  See [0018], [0075], [0084] and citations below.  
Wold also teaches applying a fast Fourier transform to a set of traffic counters extracted from a video streamed by a user to create a traffic feature vector {see [0067], [0075]-[0082]; [0094]-[0095], [0136]-[0144] in which processing logic extracts features that may be in the time or frequency domains and that the frequency domain analysis may include the fast Fourier transform to create a “traffic feature vector”.  It is noted that the “traffic counters” are broadly recited in claim 1 as being “extracted from a video streamed by a user” and are not in any way limited to a profile of viewing habits of a user as in the parent patent.  See also [0124]-[-0125] in which the video is classified into, e.g. a first genre/type having rapidly moving motion vectors and/or many scene changes which is analogous to a) Bowra’s determination of media type/classification which is used to predict and adjust the size of the video buffer as well as b) Bowra’s determination of the number of scene changes which is also used to predict and adjust the size of the video buffer by the seek predication and buffer management module as per the above citations}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bowra’s video buffer size prediction device/method that type of media data … [such as] whether the media data is movie data, television data, or other audio/visual data” in [0044]-[0047] while Wold teaches a complementary way of determining media data type having rapidly moving motion vectors and/or many scene changes which is, furthermore, analogous to Bowra’s determination of media type which is used to predict and adjust the size of the video buffer and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  
Claim 2
In regards to claim 2, Bowra discloses wherein the set of traffic counters includes a video content type {see content profile paragraphs [0031], [0034]-[0036], [0045]-[0047]}.
Claim 3
	In regards to claim 3, Bowra discloses wherein the predicting of the size of the video buffer is based on 
	Wold teaches applying a machine learning algorithm to the traffic feature vector to aid in media classification {see [0018]-[0019], [0022], [0037]-[0040], [0071]-[0077]}.

Claim 4
	In regards to claim 4, Bowra is not relied upon to disclose but Wold teaches 
 wherein the machine learning algorithm is trained on a plurality of vectors {see training data set receiver 265 and machine learning profiler in Fig. 2B and discussed in [0065]-[0067].  See also [0018]-[0019], [0022], [0037]-[0040], [0071]-[0077]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bowra’s video buffer size prediction device/method that predicts a size of the video buffer based on a traffic feature vector to further include wherein the machine learning algorithm is trained on a plurality of vectors as taught by Wold because doing so merely combines prior art elements according to known methods to yield predictable results.



Claim 5
	In regards to claim 4, Bowra is not relied upon to disclose but Wold teaches 
wherein a reward function trains the machine learning algorithm {see [0065]-[0067] discussing positive (reward) and negative training}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bowra’s video buffer size prediction device/method that predicts a size of the video buffer based on a traffic feature vector to further include wherein a reward function trains the machine learning algorithm as taught by Wold because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
	In regards to claim 7, Bowra discloses wherein the operations further comprise adjusting the size of the video buffer {paragraphs [0039], [0045], Fig. 3, steps 316, 318, 324; Figs. 5-9 and corresponding paragraphs [[0054]-[0056]}.
Independent Claim 14
	In regards to claim 14, Bowra discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:


predicting a size of the video buffer in the communication device based on the prediction model {See paragraphs [0034], [0036]-[0043] which adjusts the quantity of video data being buffered by creating a model of predictions based on the various past user behavior (traffic counters).  Moreover, the video buffer size is adjusted based on “any suitable information regarding the type of media data … [such as] whether the media data is movie data, television data, or other audio/visual data” in order to predict the number and location of seek points for buffering in [0044]-[0047].
Bowra’s plural traffic counters have two or more values (variables) that are within the BRI of a traffic feature “vector” but Bowra is not relied upon to disclose applying a fast Fourier transform to a set of traffic counters extracted from a video streamed by a user to create a traffic feature vector
Wold is analogous art because it is from the same field of video streaming as the present invention.  See [0018], [0075], [0084].
Wold also teaches applying a fast Fourier transform to a set of traffic counters extracted from a video streamed by a user to create a traffic feature vector {see [0067], [0075]-[0082]; [0094]-[0095], [0136]-[0144] in which processing logic extracts features that may be in the time or frequency domains and that the frequency domain analysis may include the fast Fourier transform to create a “traffic feature vector”.  It is noted that the “traffic counters” are broadly recited in claim 1 as being “extracted from a video  video is classified into, e.g. a first genre/type having rapidly moving motion vectors and/or many scene changes which is analogous to a) Bowra’s determination of media type/classification which is used to predict and adjust the size of the video buffer as well as b) Bowra’s determination of the number of scene changes which is also used to predict and adjust the size of the video buffer by the seek predication and buffer management module as per the above citations}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bowra’s video buffer size prediction device/method/computer readable medium that creates a prediction model and predicts a size of the video buffer based on the prediction model to apply a fast Fourier transform to a set of traffic counters extracted from a video streamed by a user to create a (modified) traffic feature vector and to modify Bowra’s creation of a prediction model such that it creates the prediction model to use in a video buffer for a communication device based on the (modified) traffic feature vector as taught by Wold because Bowra already suggests that the video buffer size and prediction model may be adjusted based on “any suitable information regarding the type of media data … [such as] whether the media data is movie data, television data, or other audio/visual data” in [0044]-[0047] while Wold teaches a complementary way of determining media data type having rapidly moving motion vectors and/or many scene changes which is, furthermore, analogous to Bowra’s determination of media type which is used to predict and adjust the size of the 
Claim 15
In regards to claim 15, Bowra is not relied upon to disclose but Wold teaches wherein the prediction model is created by training on a plurality of traffic feature vectors {see training data set receiver 265 and machine learning profiler in Fig. 2B and discussed in [0065]-[0067].  See also [0018]-[0019], [0022], [0037]-[0040], [0071]-[0077]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bowra’s video buffer size prediction device/method/computer readable medium that creates a prediction model and predicts a size of the video buffer based on the prediction model to create the prediction model by training on a plurality of traffic feature vectors as taught by Wold because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 16
In regards to claim 16, Bowra is not relied upon to disclose but Wold teaches
wherein the predicting of the size of the video buffer is based on applying the prediction model to a current traffic feature vector {see training data set receiver 265 and machine learning profiler in Fig. 2B and discussed in [0065]-[0067].  See also [0018]-[0019], [0022], [0037]-[0040], [0071]-[0077]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .


Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowra and Wold as applied to claim 1 above, and further in view of Rouse “DCE (Distributed Computing Environment)” TechTarget Network, April 2007, downloaded October 2, 2019).
Claim 13
	Although Bowra discloses a client-server model including server 106 and plural media receivers 122, 126 (per paragraph [0020]-[0027]) and mentions that the buffer management model may be distributed between client and server devices, Bowra is not relied upon to disclose that the processor comprises a plurality of processors operating in a distributed processing environment. 
Rouse establishes that DCE (distributed computing environment) is a mature, industry standard technology for managing computing and data exchange in a system of distributed computers.  Each of the media receives 122, 126, etc of Bowra are computers that may be distributed over, for example, a house.  For a large dwelling or 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bowra’s hardware architecture to use a plurality of processors (such as a plurality of media receivers 122, 126, etc.) operating in an industry standard distributed processing environment as taught by Rouse because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 17
	Although Bowra discloses a client-server model including server 106 and plural media receivers 122, 126 (per paragraph [0020]-[0027]) and mentions that the buffer management model may be distributed between client and server devices, Bowra is not relied upon to disclose that the processor comprises a plurality of processors operating in a distributed processing environment. 
Rouse establishes that DCE (distributed computing environment) is a mature, industry standard technology for managing computing and data exchange in a system of distributed computers.  Each of the media receives 122, 126, etc of Bowra are computers that may be distributed over, for example, a house.  For a large dwelling or related structure like a hotel, there would be a large number of media receivers that would benefit from DCE.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bowra’s hardware architecture to use a plurality of processors .
Allowable Subject Matter
Claims 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 6, Bowra creates user profiles that track user behavior for accessing media content (e.g. [0038]) to adjust buffer size and Wold teaches machine learning to classify video as detailed above but none of the art of record discloses or fairly suggests wherein the machine learning algorithm determines buffer size based on whether the video streaming is predicted to have a stable viewing state in combination with all of the limitations of base claim 1.
	In regards to claims 8-12, each of these claims specify traffic counters that essentially provide a profile of viewing habits of a user that are extracted from a video streamed by the user.  It was determined in the parent patent that applying a fast Fourier transform to these (user behavior) traffic counters to create a traffic feature vector in combination with selecting a set of traffic counters, wherein the traffic counters provide a profile of viewing habits of a user, and wherein the traffic counters are extracted from video streaming by the user; predicting a size of a video buffer to use in a communication device based on the traffic counters selected; and providing 
Similar to the parent patent, none of the prior art of record discloses or fairly suggests applying a fast Fourier transform to a set of traffic counters extracted from a video streamed by a user to create a traffic feature vector; wherein the traffic counters to which the FFT is applied are user behavior traffic counts including a total watching time (claim 8), a total content time (claim 9); a duration of pause time (claim 10), an amount of forwarding time (claim 11), or an amount of rewind time (claim 12) in combination with predicting a size of a video buffer to use in a communication device based on the traffic feature vector; and providing instructions to the communication device to update the video buffer based on the predicted size.
	More specifically, Wold applying FFT to different features that are used by Wold to identify the media content items.  In other words, the features to which FFT is applied by Wold are features such a loudness envelope of the audio component, brightness of the audio, derivative of the loudness envelope (see paragraph [0076]) which have no relation to the user behavior traffic counters of the instant invention in claims 8-12.  
In regards to independent claim 18, although Bowra discloses the broadly recited feature vector and prediction model limitations of other claims, neither Bowra’s disclosure or the other art of record discloses or fairly suggests creating the prediction model from a plurality of traffic feature vectors, wherein the traffic feature vectors are mapped from a plurality of traffic counters derived from simulated network conditions in combination with applying the prediction model to a current traffic feature vector to determine a predicted video buffer size for a communication device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486